DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 29 in the reply filed on 01/21/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2019 and 04/01/2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
28 recites the limitation "the shaft" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29-47 are rejected due to their dependency on claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  28-29, 31-34, 36-40, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertholds (US 2016/0310164).
Regarding Claim 28, Bertholds discloses needle (1; Fig.1) for a syringe, including: -a tip (shaft end (4)) at one end (first end of the shaft (5a)) of the needle, adapted to penetrate a body tissue during usage of the syringe (The needle 1 further comprises a device to indicate the location of the shaft end 4 during use inside a body; parag. [0030], lines 6-8); -a hub (needle hub (22)) at the other end (second end of the shaft (5b)) of the needle, to attach the needle to a tube or to the syringe (28; Fig.6); including: -a pressure sensor (displacement sensor (8)) (According to an alternative embodiment of the invention, the displacement sensor comprises a miniature electric strain gauge at the flexible joint, connected with a pair of wires, whereas the signal conductor contains the wires. The strain gauge may be placed at the flexible joint, where it measures tension and compression, when the shaft end is moved relative to the rest of the shaft; parag. [0017], lines 1-7) in the needle; -means (wires located in the signal conductor (24)) to transmit outside the needle a pressure value sensed by the pressure sensor in the needle (In this second inventive embodiment, the wires are the signal conductor 24 leasing the signals from the electric strain gauge to an evaluation device; parag. [0050], first sentence), characterized by the fact that said means are fixed inside the hub (Fig.6) (the wires pass the needle hub 22 and the cable 23 attached to the needle hub 22, ending in the said connector 25, as shown in FIG. 1; parag. [0054]) and include a cable (the wires are the cables), the cable comprising a first end (where the wires connect with the displacement sensor (8)) optically or electrically connected to the pressure sensor in the needle (the strain gauge is an electrical strain gauge, so the wires and the strain gauge are electrically connected) (parag.[0049]), a second end which exit from the needle through said other end (5b) of the needle (where the signal conductor (24) exits the handle at the second end of the shaft (5b) as seen in Fig.6), and a portion (along the shaft (3)) between the first end and the second end inside the needle (the portion between the sensor and the second end of the shaft (5b)), wherein the pressure sensor is not fixed to the shaft of the needle (the placement sensor (8) is not fixed along the shaft (3); it is fixed to the shaft end (4) (the strain gauge is fixed at the shaft end 4 as well as at the shaft 3 opposite the notch he strain gauge is fixed at the shaft end 4 as well as at the shaft 3 opposite the notch; parag.[0049], lines 5-6) and wherein the first end of the cable is attached to the pressure sensor (the wires are part of the displacement sensor) (the displacement sensor 8 comprises two wires with an electric strain gauge under tension, whereas the notch 12 is bridged by the electric strain gauge under tension connected to said wires; parag. [0049], lines 2-5) and the cable avoid fluctuation of the pressure sensor in the needle (the wires inside the signal conductor (24) are connected between the sensor (8) and the evaluation .
Regarding Claim 29, Bertholds discloses needle according to claim 28 and further discloses wherein the pressure sensor (8) is at the tip (4) of the needle (the displacement sensor (8) is loated at the shaft end (4) of the needle (1) as seen in Fig.1) or at a predetermined distance from the tip or from a bevel of the needle, said predetermined distance from the tip or bevel being from 1% to 20% of a length of the needle.
Regarding Claim 31, Bertholds discloses needle according to claim 28 and further discloses wherein the sensor includes a sensing surface (surfaces of a first (9a) and the second (9b) portions of the optical fiber, since the displacement sensor (8) comprises the optical fiber (9)) (parag. [0032], last sentence) arranged to be contacted by a fluid to be injected with the syringe, and being adapted to measure a pressure of the fluid around the bevel (the displacement sensor (8) continuously measure the pressure/force on the shaft end (4) even when no feedback signal is provided (when the needle is inserted into a gaseous/ liquid environment). When no feedback signal is detected, an injection liquid will be delivered to the body via the needle (1)) (parag. [0059]), and/or a variation of the fluid pressure around the bevel.
Regarding Claim 32, Bertholds discloses needle according to claim 31 and further discloses wherein the sensing surface includes at least a portion (reflective surface (14)) perpendicular to an axis (A) of the needle (the reflective surface (14) is perpendicular to the axis (A) as seen in Fig.3a), said portion being towards the tip of the needle (the reflective surface (14) is located on the second portion optical fiber (9b) that is located closer/towards the first end of the shaft (5a) of the shaft end (4) as seen in Fig.3a).
needle according to claim 28, and further discloses including means (notch (12)) for protecting the sensor in the needle (the notch (12) protects the displacement sensor (8), since the sensor is located within the notch), the protection means (12) being arranged between the tip (4) of the needle and the sensor (8) (the notch (12) is located within the shaft end (4) between the shaft end (4) and the displacement sensor (8) as seen in Fig.3a) (parag. [0017], last sentence).
Regarding Claim 34, Bertholds discloses needle according to claim 28, and further discloses wherein the cable (signal conductor (24)) (parag. [0050], first sentence) is fixed to the hub (22) at a position (see below) of the cable leaving a predetermined length (see below) of the cable inside the needle, said predetermined length substantially corresponding to a predetermined distance of the pressure sensor (8) from the second end (5a) of the needle (the predetermined length (see below) is the length from the sensor (8) from the first end of the shaft (5a) to the needle hub (22) as seen below and Fig.6).

    PNG
    media_image1.png
    419
    524
    media_image1.png
    Greyscale







Regarding Claim 36, Bertholds discloses needle according to claim 28, and further discloses wherein the cable is an optical fibre (parag. [0016], first sentence).
needle according to claim 36, and further discloses wherein the pressure sensor (8) is a Fabry- Perot optical fibre sensor (parag. [0058], first sentence) (parag. [0060], first sentence).
Regarding Claim 38, Bertholds discloses a system including a device (evaluation unit (27); Fig.6) connected or connectable to the means (wires) of the needle according to claim 28, to control the pressure in the needle (parag. [0058], last sentence).
Regarding Claim 39, Bertholds discloses system of claim 38, and further discloses wherein said second end of the cable (where the signal conductor (24) exits the handle at the second end (5b)) is connected to the device (Fig.6) and the pressure sensor is powered by the device (the evaluation unit (27) has a battery) (parag. [0050]).
Regarding Claim 40, Bertholds discloses system according to claim 38, and further discloses wherein the device (27) includes an alarm system configured to emit an acoustic and/or audio and/or video signal when the pressure value is above or below a predetermined threshold (parag. [0035], last sentence).
Regarding Claim 47, Bertholds discloses system according to claim 38 and further discloses including a syringe (28) adapted to be connected or connected to said needle (Fig.6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 35 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bertholds (US 2016/0310164); in view of Hulvershorn (US 2011/0046477).
Regarding Claim 35, Bertholds discloses all the limitations of claim 34 above.
Bertholds does not appear to disclose a wireless interface to transmit wirelessly the pressure value to a device outside the needle.
Hulvershorn teaches it was known in the art to have to wireless communication unit (185) that transmit wirelessly signals from the device to a computer system (90) located outside the needle (52) (Figs.4-5) (parag. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertholds to incorporate the teachings of Hulvershorn to have a wireless interface to transmit wirelessly the pressure value to a device outside the needle in order to continuously regulate and monitor pressure.
Regarding Claim 41, Bertholds discloses all the limitations of claim 38 above.
Bertholds does not appear to disclose a user interface to display the pressure values and/or pressure curve in real-time.
Hulvershorn teaches it was known in the art to have an output unit (180; Fig.5) having a display (182) to display pressure values to the user via the piezoelectric pressure transducer (pressure sensor) (parag. [0053]) (parag. [0062], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertholds to incorporate the teachings of 
Regarding Claim 42, Bertholds discloses all the limitations of claim 38 above.
Bertholds does not appear to disclose a wireless interface adapted to be connected to a portable device or to a PC to transmit said pressure values.
Hulvershorn teaches it was known in the art to have to wireless communication unit (185) connected with a computer system (90) to transfer signals from the device (parag. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertholds to incorporate the teachings of Hulvershorn to have a wireless interface connected to a portable device/ PC to transmit pressure values interface in order to continuously regulate and monitor pressure.
Regarding Claim 43, Bertholds discloses all the limitations of claim 38 above.
Bertholds does not appear to disclose a device that stores a plurality of pressure values detected by the sensor during an injection at corresponding injection times, 5U.S. Application No.: 16/348,241 Second Preliminary Amendmentand means to build a profile of pressures associated to the injection, the profile being representable as a curve on a display.
Hulvershorn teaches it was known in the art to have a memory (170) that stores pressure data detected by the piezoelectric pressure transducer/ pressure sensor (parag. [0058]) and a display (182) on an output unit (180) to display a graph of the pressure values (parag. [0062], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertholds to incorporate the teachings of . 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Bertholds (US 2016/0310164); in view of Norkunas (WO 2012/040543).
Regarding Claim 44, Bertholds discloses all the limitations of claim 38 above.
Bertholds does not appear to disclose a nerve stimulation means to stimulate nerves for an optimal positioning of the trip of the tip of the needle.
Norkunas teaches it was known in the art to have a nerve stimulator (102; Fig.1) to place the needle into the desired area (parag. [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertholds to incorporate the teachings of Norkunas to have a nerve stimulator in order to control the output of the needle to place the needle in the desired position (parag. [0071]).

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bertholds (US 2016/0310164); in view of Norkunas (WO 2012/040543) and Galindo (US 4411657).
Regarding Claim 45, Bertholds as modified discloses System according to claim 44, and Norkunas further teaches a generator (controller (114)) of electrical pulses (put current down) to deliver said pulses to the nerves (parag. [0081]).
Bertholds does not appear to disclose an electrode of the nerve stimulation means is the needle wherein the electrode is electrically connected to a generator.

Regarding Claim 46, Bertholds as modified discloses system according to claim 45, and Norkunas further teaches wherein the generator (115) is included in said device (the controller (114) is located inside the device as seen in Fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783